Exhibit 10.1

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

This FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of March 25, 2014 (the “First Amendment Date”), is by and among CELL
THERAPEUTICS, INC., a Washington corporation (“Cell Therapeutics”), and SYSTEMS
MEDICINE LLC, a Delaware limited liability company (“Systems Medicine”; Cell
Therapeutics and Systems Medicine are hereinafter referred to individually and
collectively, jointly and severally, as “Borrower”), and HERCULES CAPITAL
FUNDING TRUST 2012-1 (“Lender”), assignee of HERCULES CAPITAL FUNDING 2012-1
LLC, assignee of HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland
corporation.

WHEREAS, Borrower and Lender are parties to a certain Loan and Security
Agreement, dated as of March 26, 2013 (as the same may from time to time be
amended, modified or supplemented in accordance with its terms, the “Loan
Agreement”); and

WHEREAS, in accordance with Section 11.3 of the Loan Agreement, Borrower and
Lender desire to amend the Loan Agreement as provided herein.

NOW THEREFORE, in consideration of the mutual agreements contained in the Loan
Agreement and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

1. Defined Terms. Terms not otherwise defined herein which are defined in the
Loan Agreement shall have the same respective meanings herein as therein.

2. Amendments to Loan Agreement. Subject to the satisfaction of the conditions
set forth in Section 3 of this Amendment, as of the First Amendment Date, the
Loan Agreement is hereby amended as follows:

(a) The Loan Agreement shall be amended by inserting the following new
definitions to appear alphabetically in Section 1.1 thereof:

“2014 Closing Date” March 25, 2014.

“2014 Draw Period” means the period commencing upon the 2014 Closing Date and
ending on the earlier to occur of (i) October 31, 2014, and (ii) an Event of
Default.

“2014 Term Loan Advance” is defined in Recital B hereof.

“2014 Term Loan Interest Rate” means for any day, a floating rate per annum rate
equal to the greater of either (i) ten percent (10.00%), or (ii) the sum of
(A) ten percent (10.00%), plus (B) the Prime Rate minus three and one quarter of
one percent (3.25%).

“2014 Term Loan Maturity Date” is October 1, 2016.

“Bank of America Cash Collateral Account” means, collectively, one or more
Deposit Accounts or accounts holding Investment Property in an aggregate amount
not to exceed $250,000 for the purpose of cash collateralizing obligations in
respect of credit card services and other cash management obligations owing by
Cell Therapeutics to Bank of America, N.A. and its affiliates.

“Maximum 2014 Term Loan Amount” is defined in Recital B hereof.

“Milestone Event” means receipt by Lender of evidence satisfactory to Lender in
its sole and absolute discretion, that Borrower has achieved positive phase III
data in connection with its PERSIST-1 clinical trials.



--------------------------------------------------------------------------------

“Non-Renewal Facility Fee” means Seventy-Two Thousand Five Hundred Dollars
($72,500.00); provided that if the Borrower unconditionally and irrevocably
requests the 2014 Term Loan Advance in an amount of Five Million Dollars
($5,000,000.00) prior to the expiration of the 2014 Draw Period, Lender shall
refund Thirty-Five Thousand Dollars ($35,000.00) of such Non-Renewal Facility
Fee to the Borrower on the Advance Date of the 2014 Term Loan Advance.

(b) The following terms and their respective definitions set forth in
Section 1.1 are amended in their entirety and replaced with the following:

“Advances(s)” means a Term Loan Advance and/or 2014 Term Loan Advance.

“Amortization Date” means November 1, 2014.

“Term Loan Interest Rate” means for any day, a floating rate per annum rate
equal to the greater of either (i) twelve and one-quarter of one percent
(12.25%), or (ii) the sum of (A) twelve and one-quarter of one percent (12.25%),
plus (B) the Prime Rate minus three and one quarter of one percent
(3.25%) (which interest rate shall be reduced to greater of either (i) eleven
and one-quarter of one percent (11.25%), or (ii) the sum of (A) eleven and
one-quarter of one percent (11.25%), plus (B) the Prime Rate minus three and one
quarter of one percent (3.25%) upon the occurrence of the Milestone Event). The
Term Loan Interest Rate will change from time to time on the day the Prime Rate
changes.

(c) The Loan Agreement shall be amended by deleting subsection (ix)(d) of the
definition of “Permitted Investments” in Section 1.1 thereof in its entirety and
replaced with the following:

(d) any Borrower in Aequus Biopharma not to exceed (i) Three Million Dollars
($3,000,000.00) in the aggregate for Borrower’s 2014 fiscal year, and (ii) Two
Million Dollars ($2,000,000.00) in the aggregate for each fiscal year of
Borrower thereafter, provided that, in each case, no Event of Default has
occurred and is continuing or would exist after giving effect to such
Investment;

(d) The recitals to the Loan Agreement are hereby amended in their entirety and
replaced with the following:

A. Borrower has requested Lender to make available to Borrower, and Lender is
willing to make, two (2) term loans (each a “Term Loan Advance” and
collectively, the “Term Loan Advances”) in an aggregate principal amount of up
to Fifteen Million Dollars ($15,000,000) (the “Maximum Term Loan Amount”) on the
terms and conditions set forth in this Agreement; and

B. Borrower has requested Lender to make available to Borrower, and Lender is
willing to make, term loans (each a “2014 Term Loan Advance” and collectively,
the “2014 Term Loan Advances”) in an aggregate principal amount of up to Five
Million Dollars ($5,000,000.00) (the “Maximum 2014 Term Loan Amount”) on the
terms and conditions set forth in this Agreement.

(e) Section 2.1(d) of the Loan Agreement (Payment) is hereby amended by deleting
the text “30” therein and inserting the text “24” in lieu thereof.

(f) The Loan Agreement is amended by inserting the following new provision to
appear as Section 2.1.1 (2014 Term Loan) thereof:

2.1.1 2014 Term Loan.

 

2



--------------------------------------------------------------------------------

(a) Advances. Subject to the terms and conditions of this Agreement, during the
2014 Draw Period, Borrower may request 2014 Term Loan Advances in an amount of
up to Five Million Dollars ($5,000,000). The aggregate outstanding 2014 Term
Loan Advances shall not exceed the Maximum 2014 Term Loan Amount. Proceeds of
any Advance shall be deposited into an account that is subject to a perfected
security interest in favor of Lender.

(b) Advance Request. To obtain a 2014 Term Loan Advance, Borrower shall
complete, sign and deliver to Lender an Advance Request (in the case of any
Advance made after the Closing Date, at least five (5) Business Days before the
Advance Date). Lender shall fund the 2014 Term Loan Advance in the manner
requested by the Advance Request provided that each of the conditions precedent
to such 2014 Term Loan Advance is satisfied as of the requested Advance Date.

(c) Interest. The principal balance of each 2014 Term Loan Advance shall bear
interest thereon from such Advance Date at the 2014 Term Loan Interest Rate
based on a year consisting of 360 days, with interest computed daily based on
the actual number of days elapsed. The 2014 Term Loan Interest Rate will float
and change on the day the Prime Rate changes from time to time.

(d) Payment. Borrower will pay interest on each 2014 Term Loan Advance on the
first business day of each month, beginning the month after the Advance Date.
Commencing on the Amortization Date, and continuing on the first business day of
each month thereafter, Borrower shall repay the aggregate principal balance of
2014 Term Loan Advances that are outstanding on the Amortization Date in 24
equal monthly installments of principal and interest (mortgage style). The
entire principal balance of the 2014 Term Loan Advances and all accrued but
unpaid interest hereunder, and all other Secured Obligations then outstanding
with respect to the 2014 Term Loan Advances, shall be due and payable on 2014
Term Loan Maturity Date. Borrower shall make all payments under this Agreement
without setoff, recoupment or deduction and regardless of any counterclaim or
defense. Lender will initiate debit entries to the Borrower’s account as
authorized on the ACH Authorization on each payment date of all periodic
obligations payable to Lender under each 2014 Term Loan Advance. Once repaid, a
2014 Term Loan Advance or any portion thereof may not be reborrowed.

(g) The last sentence of Section 2.2 of the Loan Agreement (Maximum Interest
Rate) is hereby amended by deleting the text “Term Loan Advances” therein and
inserting the text “Term Loan Advances and/or 2014 Term Loan Advances” in lieu
thereof.

(h) Section 2.5 of the Loan and Security Agreement (End of Term Charge) is
hereby amended in its entirety and replaced with the following:

2.5 End of Term Charge. On the earliest to occur of (i) the Term Loan Maturity
Date, (ii) the date that Borrower prepays the outstanding Secured Obligations
relating to the Term Loan Advances in full, or (iii) the date that the Secured
Obligations relating to the Term Loan Advances become due and payable in full,
Borrower shall pay Lender a charge of One Million Two Hundred Seventy-Five
Thousand Dollars ($1,275,000). Notwithstanding the required payment date of such
charge, it shall be deemed earned by Lender as of the Closing Date.

(i) The preamble of Section 4 of the Loan Agreement (Conditions Precedent to
Loan) is hereby amended by deleting the text “Term Loan Advances” therein and
inserting the text “Term Loan Advances and/or 2014 Term Loan Advances” in lieu
thereof.

(j) Section 4.2 of the Loan Agreement (All Advances) shall be amended by
inserting the following new provision to appear as subsection (e) thereof:

 

3



--------------------------------------------------------------------------------

(e) for 2014 Term Loan Advances, Lender shall have received a legal opinion
(authority/enforceability) from Borrower’s counsel dated as of the 2014 Closing
Date.

(k) The first sentence of Section 7.12 of the Loan Agreement (Deposit Accounts)
is hereby amended by inserting (i) “the Bank of America Cash Collateral
Account,” immediately after “trust accounts,” and (ii) “(other than the Bank of
America Cash Collateral Account)” immediately after “Investment Property”.

(l) The first sentence of Section 11.17 of the Loan Agreement (Borrower
Liability) is hereby amended in its entirety and replaced with the following:

Each Borrower hereunder shall be jointly and severally obligated to repay all
Term Loan Advances and/or 2014 Term Loan Advances made hereunder, regardless of
which Borrower actually receives said Term Loan Advance and/or 2014 Term Loan
Advances, as if each Borrower hereunder directly received all Term Loan Advances
and/or 2014 Term Loan Advances.

3. Conditions to Effectiveness. Lender and Borrower agree that this Amendment
shall become effective upon the satisfaction of the following conditions
precedent, each in form and substance satisfactory to Lender:

(a) Lender shall have received a fully-executed counterpart of this Amendment
signed by Borrower;

(b) Lender shall have received certified resolutions of Borrower’s board of
directors evidencing approval of this Amendment;

(c) Borrower shall have paid to Lender, for the account of Lender, the
Non-Renewal Facility Fee which shall be deemed earned on the effective date of
this Amendment; and

(d) Lender shall have received payment for all reasonable and documented
out-of-pocket fees and expenses incurred by Lender in connection with this
Amendment, including, but not limited to, all legal fees and expenses, payable
pursuant to Section 11.11 of the Loan Agreement.

4. Post-Closing Condition. Borrower shall provide Lender within sixty (60) days
after the First Amendment Date with a copy of the termination of the claim of
lien filed by GLY Construction, Inc. (Claim of Lien Recorded No.
20120724000882).

5. Representations and Warranties. The Borrower hereby represents and warrants
to Lender as follows:

(a) Representations and Warranties in the Agreement. The representations and
warranties of Borrower set forth in Section 5 of the Loan Agreement are true and
correct in all material respects on and as of the Effective Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

(b) Authority, Etc. The execution and delivery by Borrower of this Amendment and
the performance by Borrower of all of its agreements and obligations under the
Loan Agreement and the other Loan Documents, as amended hereby, are within the
corporate or limited liability company authority, as applicable, of Borrower and
have been duly authorized by all necessary corporate action on the part of
Borrower. With respect to Borrower, the execution and delivery by Borrower of
this Amendment does not and will not require any registration with, consent or
approval of, or notice to any Person (including any governmental authority).

 

4



--------------------------------------------------------------------------------

(c) Enforceability of Obligations. This Amendment, the Loan Agreement and the
other Loan Documents, as amended hereby, constitute the legal, valid and binding
obligations of Borrower enforceable against Borrower in accordance with their
terms, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium, general equitable principles or other laws relating
to or affecting generally the enforcement of, creditors’ rights and except to
the extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.

(d) No Default. Immediately after giving effect to this Amendment (i) no fact or
condition exists that would (or would, with the passage of time, the giving of
notice, or both) constitute an Event of Default, and (ii) no event that has had
or could reasonably be expected to have a Material Adverse Effect has occurred
and is continuing.

(e) Event of Default. By its signature below, Borrower hereby agrees that it
shall constitute an Event of Default if any representation or warranty made
herein should be false or misleading in any material respect when made.

6. Reaffirmations. Except as expressly provided in this Amendment, all of the
terms and conditions of the Loan Agreement and the other Loan Documents remain
in full force and effect. Nothing contained in this Amendment shall in any way
prejudice, impair or effect any rights or remedies of Lender under the Loan
Agreement and the other Loan Documents. Except as specifically amended hereby,
Borrower hereby ratifies, confirms, and reaffirms all covenants contained in the
Loan Agreement and the other Loan Documents. The Loan Agreement, together with
this Amendment, shall be read and construed as a single agreement. All
references in the Loan Documents to the Loan Agreement or any other Loan
Document shall hereafter refer to the Loan Agreement or such other Loan Document
as amended hereby.

7. Execution in Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but which together
shall constitute one instrument.

8. Miscellaneous.

(a) THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA, EXCLUDING CONFLICT OF LAWS
PRINCIPLES THAT WOULD CAUSE THE APPLICATION OF LAWS OF ANY OTHER JURISDICTION.

(b) The captions in this Amendment are for convenience of reference only and
shall not define or limit the provisions hereof.

(c) This Amendment expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.

(d) Any determination that any provision of this Amendment or any application
hereof is invalid, illegal or unenforceable in any respect and in any instance
shall not affect the validity, legality, or enforceability of such provision in
any other instance, or the validity, legality or enforceability of any other
provisions of this Amendment.

[Remainder of this page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have duly executed and delivered this
Amendment as of the day and year first above written.

 

BORROWER: CELL THERAPEUTICS, INC. By:   /s/ Louis A. Bianco

Print Name:   Louis A. Bianco

Title:   E.V.P. Finance & Administration

 

 

SYSTEMS MEDICINE LLC By: Cell Therapeutics, Inc., as Sole Member By:   /s/ Louis
A. Bianco

Print Name:   Louis A. Bianco

Title:   E.V.P. Finance & Administration

Accepted in Palo Alto, California:

 

LENDER: HERCULES CAPITAL FUNDING TRUST 2012-1 By: Hercules Technology Growth
Capital, Inc., its authorized servicer By:   /s/ Ben Barry

Print Name:   Ben Barry

Title:   Senior Counsel